PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
Pelletti, et al.
Application No. 16/363,817
Filed: March 25, 2019
Attorney Docket No.: MW-10023.US1
For: META-STRUCTURE ANTENNA ARRAY
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 25, 2022, to revive the above-identified application.

The present petition is not signed by an attorney/agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Tom Chen appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

This application became abandoned for failure to pay the issue fee on or before April 24, 2022, as required by the Notice of Allowance and Fee(s) Due, mailed January 24, 2022. Accordingly, the date of abandonment of this application is April 25, 2022.  A Notice of Abandonment was mailed on May 11, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has (1) the reply in the form the Issue Fee Transmittal with payment of the issue fee of $600.00, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay as required by 37 CFR 1.137(d).

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a request to change the address of record should be filed.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.





This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



cc:	TOM CHEN
	HAYNES AND BOONE, LLP
	2323 VICTORY AVE., SUITE 700
	DALLAS, TX 75219